Citation Nr: 0414833	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a personality 
disorder with paranoid features (emotional problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which declined to reopen claims for bilateral 
hearing loss, a low back condition, and a personality 
disorder with paranoid features (emotional problems).


FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
hearing loss was denied in September 1998 because the hearing 
loss was determined to be unrelated to his active service.  
The veteran did not appeal that determination.

2.  Since the September 1998 RO decision, the veteran has not 
submitted any evidence that tends to show his hearing loss is 
related to service, and there is no such evidence of record.

3. The veteran's claim for service connection for a low back 
condition was denied in March 1945 because the condition was 
determined not to be a compensable disability but, rather, a 
congenital defect of the first sacral segment of the spine.  
The veteran did not appeal that determination.

4.  The March 1945 rating decision was confirmed by a 
subsequent rating decision in September 1998.

5.  Since the September 1998 RO decision, the veteran has not 
submitted any evidence that tends to show his low back 
disability is related to service, and there is no such 
evidence of record.

6.  The veteran's claim for service connection for a 
personality disorder with paranoid features (emotional 
problems) was denied in a rating decision in March 1945 
because the condition was determined not to be a compensable 
disability but, rather, a constitutional abnormality.

7.  The March 1945 rating decision was confirmed by a 
subsequent rating decision in June 1981.

8.  Since the June 1981 RO decision, the veteran has not 
submitted any evidence that tends to show he has a 
psychiatric disability other than a personality disorder, and 
all the medical evidence of record from June 1981 to the 
present indicates the veteran has a personality disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO decision in September 1998, and the claim for service 
connection for bilateral hearing loss may not be reopened.  
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001); 38 C.F.R. §§ 3.159, 20.302, (2003). 

2.  New and material evidence has not been received since the 
RO decision in September 1998, and the claim for service 
connection for a low back disability may not be reopened.  
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001); 38 C.F.R. §§ 3.159 (2003). 
 
3.  New and material evidence has not been received since the 
RO decision in June 1981, and the claim for service 
connection for a personality disorder with paranoid features 
(emotional problems) may not be reopened.  38 U.S.C.A. §§ 
5103A, 5104, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001); 
38 C.F.R. §§ 3.159 (2003). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In a May 2001 letter, the RO advised the veteran of the need 
to clarify his intentions with respect to his claims for 
service-connected disabilities, and the need to provide new 
and material evidence to reopen those claims.  In an August 
2001 letter, the RO advised the veteran of the evidence 
needed to establish entitlement to service connection and 
offered to assist him in obtaining such evidence.  This 
letter gave notice of the evidence the claimant needed to 
submit and advised him that VA would obtain copies of any 
relevant VA medical records.  See Quartuccio, supra. 

While the August 2001 letter did not specifically tell the 
veteran to provide information or additional medical evidence 
of which VA was not aware, it provided examples "other kinds 
of evidence" the veteran could send VA which "might help us 
to make a favorable decision in your claim."  In this 
regard, the letter implicitly contains the "fourth 
element."   See Pelegrini, supra.

Moreover, the March 2002 Rating Decision and the September 
2002 Statement of the Case (SOC) discuss in specificity the 
evidence considered with respect to the veteran's claims and 
the evidence needed to reopen and support those claims.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  An adjudication of the appeal at this juncture is 
proper.

Factual Background

The veteran was discharged from the service in October 1944 
for conditions diagnosed as: (1) a constitutional 
psychopathic state, emotional instability; and (2) a 
congenital spinal condition.  Service connection for those 
conditions was denied by the RO in March 1945.

In September 1946 the veteran was admitted to the Kansas 
City, Missouri, VA Medical Center (VAMC) with a diagnosis of 
paranoid schizophrenia.  The veteran was discharged from the 
VAMC in October 1946.  The discharge diagnosis, signed by a 
neuropsychiatric medical doctor was: psychopathic personality 
with pathological emotionality with history of acute 
psychotic episode, in remission.

A report of a January 1972 neuropsychiatric examination at 
the Allen Park, Michigan, VAMC noted that there were no 
findings to substantiate a diagnosis of paranoid personality 
or acute psychotic episode at the time of the examination.  
The diagnosis was: personality disorder, formerly diagnosed 
as psychopathic personality, with some paranoid personality 
features superimposed.  

A rating action in June 1981 confirmed earlier rating actions 
denying service connection for a back disorder and a 
"nervous" disorder.

A September 1998 rating decision denied service connection 
for hearing loss with tinnitus because there was no 
indication that the hearing loss or tinnitus were incurred in 
or aggravated by active service.  

The September 1998 rating decision determined that there was 
no new and material evidence to reopen the claim for low back 
disorder.  In this regard the RO noted that the 1972 rating 
decision determined that the lumbosacral arthritis was not 
service connected.

The veteran did not submit any new evidence on any of the 
issues under consideration in response to the RO's May 2001 
and August 2001 requests for new and material evidence to 
reopen.  Rather, his September 2001 response informed VA of 
records already received.


Legal Criteria

Prior unappealed decisions of the Board and the RO are final.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim. 38 U.S.C.A. 
§ 5108, 7104(b), 7105(c) (West 2002); See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  The changes made to this regulation that are 
effective subsequent to August 29, 2001 are not for 
application in this case.

Analysis

Bilateral hearing loss - The veteran was discharged in 
October 1944 and did not file a claim for hearing loss until 
1971, some 25 years later.  Service medical records of the 
veteran do not reflect a hearing disability of any kind.  
There is no evidence of record to establish a connection 
between a hearing disability and active service. 

The veteran did not appeal the September 1998 rating decision 
denying service connection for bilateral hearing loss and 
that decision is now final.   The veteran has not submitted 
any evidence since the September 1998 rating decision other 
than cumulative statements arguing that his hearing loss was 
related to his period of military service. No competent 
medical or other evidence has been submitted to link the 
veteran's hearing loss to military service. Accordnigly, as 
no new and material evidence has been provided, the claim for 
service connection for hearing loss is not reopened. 
38 U.S.C.A. §§ 5103A, 5104, 5107, 5108, 7104, 7105; 
38 C.F.R. § 3.156, 38 C.F.R. §§ 3.159. 

Low back disorder - The veteran was discharged in October 
1944 for, among other things, a congenital spinal condition - 
spina bifida.   An x-ray taken two months after discharge did 
not show any spinal condition other than spina bifida.

In June 1971, a private physician reported that the veteran 
had severe degenerative disc disease of the lumbosacral 
spine. A January 1972 VA medical examination showed 
osteoarthritis of the lumbosacral margins with intervertebral 
narrowing between L4-L5 and S1.  This medical finding is 
reflected in a February 1972 rating decision that the veteran 
did not receive. 

A July 1998 VA medical examination diagnosed degenerative 
disk disease of the lumbar spine but, again, there is no 
evidence that the disability either resulted from, or was 
aggravated by, the veteran's active service.  The September 
1998 rating decision confirmed that the degenerative disc 
disease was not service-connected. The veteran has not 
submitted any evidence since the September 1998 rating 
decision other than cumulative statements arguing that his 
low back disability was related to his period of military 
service. No competent medical or other evidence has been 
submitted to link the veteran's hearing loss to military 
service. Accordnigly, as no new and material evidence has 
been provided, the claim for service connection for a low 
back disability is not reopened. 38 U.S.C.A. §§ 5103A, 5104, 
5107, 5108, 7104, 7105; 38 C.F.R. § 3.156, 38 C.F.R. §§ 
3.159. 

Personality disorder with paranoid features - 

Initially, the Board notes that a personality disorder is not 
a disability for which service connection can be granted. See 
38 C.F.R. § 4.127 (2003).

The veteran was discharged in October 1944 for, among other 
things, a constitutional psychopathic state, emotional 
instability. The veteran's claim for service connection for a 
personality disorder with paranoid features (emotional 
problems) was denied in a rating decision in March 1945 
because the condition was determined not to be a compensable 
disability but, rather, a constitutional abnormality.

Two years later, in September 1946, he was admitted to a VA 
hospital with a diagnosis of paranoid schizophrenia.   He was 
discharged in October 1946 with a diagnosis of psychopathic 
personality with pathological emotionality with history of 
acute psychotic episode, in remission.   

A January 1972 VA neuropsychiatric examination diagnosed 
personality disorder, formerly diagnosed as psychopathic 
personality, with some paranoid features superimposed.  That 
examining physician noted that there were no findings at the 
time of the January 1972 examination that would substantiate 
a diagnosis of paranoid personality or acute psychotic 
episode. The March 1945 rating decision was confirmed by a 
subsequent rating decision in June 1981.

No competent medical or other evidence has been submitted to 
link an acquired psychiatric disorder to the veteran's period 
of military service. Statement provided by the veteran since 
June 1981 merely reiterate his contentions and therefore are 
cumulative in nature. Accordnigly, as no new and material 
evidence has been provided, the claim for service connection 
for a personality disorder with paranoid features (emotional 
problems) is not reopened. 38 U.S.C.A. §§ 5103A, 5104, 5107, 
5108, 7104, 7105; 38 C.F.R. § 3.156, 38 C.F.R. §§ 3.159.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral high frequency 
hearing loss; the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disorder; the 
appeal is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for a personality disorder with 
paranoid features (emotional problems); the appeal is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



